UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND —

» CASENO, 21-CR-00086-IMC

ws ‘UNITED STATES OF AMERICA,

oe "Plaintiff,
Vs.

| vacua Haak |
| Defendant,
AGREED MOTION TO CONTINUE PLEA AND SENTENCING.
COMES NOW the ‘undersigned counsel and pursuant to an. agreement with Assistant .
| United. States’ Attomey Michael Cunningham, would respectfully request this matter be

continued for n no sooner than Sune 7,,2021, or anytime thereafter 4 as is convenient with this Court,

and in support thereof would show as : follows:

Le "The Defendant i is charged with an allegation of violation of 48 U. 8.C. - $4650602), . .

D.C. Code Section 22- 1312. |
2 A Plea Conference and Sentencing i is currently: scheduled for May 7,.2021 at 1: :00 0. -
“pa m. This hearing was scheduled ‘virtually with the consent of all the parties,
3. The facts that give rise to the. Defendanit’s arrest are said to have occurred when
- he was employed with a national airline. Due to. some issues that have arigen with the.
Defendant’s former “employer, it -is requested that. the. Plea and. ‘Sentencing ‘be rescheduled for
| some time - after June 7, 2021 as is convenient with the Court’ S schedule.

4. "The parties are requesting that due to the COVID situation: that the Plea and 7

Sentencing re remain 1 scheduled virtually.
US.A. v. Michael Haak
. Case No: 21-CR-00086-JMC

5, : The. undersigned discussed. this matter with Assistant United States Attomey :
. ‘Michael Cunningham on: April. 26, 2021 and Mr. Cunpingharn indicated the government had no 7
“obj ection to this request and agrees that the matter can remain virtual when rescheduled. |
. 6. The undersigned counsel has-previously been admitted to this district pro hac
* vice. : - | | | | | | |
"WHEREFORE, pursuant to an agreement between the parties, it is srespectflly requested
the virtual Plea and Sentencing be rescheduled no. sooner ‘than. June 7, 2021 or as otherwise
convenient t with this Court. | | |
| ~ I HEREBY CERTIFY. that a true and correct copy of the foregoing has been furnished,
by electronic transmission via CM/ECF, to Michael Cunningham, Assistant United States -
oO Attomey,, 36 S. Charles Street, Suite 400, Baltimore, MD 21201 -3119, this 27th | day of
: April, 2021. — | |
| 7 7 Respectfully submitted, |
| LAW OFFICES OF SALNICK & FUCHS, P. A.
1645 Palm Beach Lakes Boulevard...
~~ Suite 1000 (10 Floor) . ces
. West Palm Beach, Florida 33401- “5014 .

Telephone: (561) 471-1000
Facsimile: GOL) 6: 659-0793 -

. (sf Michael Salnick
. MICHAEL SALNICK, Fla. Bar #270962 -
